DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because the claim contains only data (data stream), which is nonfunctional descriptive material.  Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
However, where the claim as a whole is directed conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.  See MPEP §2111.05.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “some samples” in claims 20-23 is a relative term which renders the claim indefinite. The term “some samples” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-21 and 24-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2019/0141318 A1).
Consider claim 15, Li teaches a method of decoding an image with a decoding apparatus, comprising: deriving, with the decoding apparatus, reference samples for intra prediction of a current block in the image ([0136] – [0145]); and obtaining, with the decoding apparatus, prediction samples of the current block by performing the intra prediction based on the reference samples ([0152] – [0155]), wherein the reference samples include one or more reference lines ([0152] – [0155], Fig. 13, and [0139] – [0141]), wherein, in response to the reference samples including a plurality of reference lines, the plurality of reference lines includes a first reference line adjacent to a boundary of the current block and a second reference line adjacent to the first reference line (Fig. 13 and [0139] – [0141]), and wherein, in response to an unavailable sample being included in the plurality of reference lines, the unavailable sample is set equal to a same value as a sample in a pre-defined direction ([0278] – [0282] and Fig. 27).
Consider claim 16, Li teaches the current block is representative of a chroma component block ([0075] – [0077] and [0152]).
Consider claim 17, Li teaches the first reference line is adjacent to a top boundary of the current block (Fig. 13 and [0139] – [0141]), and wherein, in response to the unavailable sample being included in the second reference line, the unavailable sample is set equal to a same value as a sample located to a bottom of the unavailable sample ([0278] – [0282] and Fig. 27).
Consider claim 18, Li teaches the sample located to the bottom of the unavailable sample is included in the first reference line (Fig. 13 and [0139] – [0141], [0278] – [0282] and Fig. 27).
Consider claim 19, Li teaches in response to the reference samples including the one reference line, the one reference line includes a plurality of sub-regions ([0132] and Fig. 9), and wherein the plurality of sub-regions includes a first sub-region composed of top neighboring samples adjacent to the current block and a second sub-region composed of left neighboring samples adjacent to the current block ([0132] and Fig. 9).
Consider claim 20, Li teaches the prediction samples of the current block are obtained by using all samples belonging to the plurality of sub-regions or only some samples belonging to the plurality of sub-regions ([0132] and Fig. 9).
Consider claim 21, Li teaches each of the prediction samples of the current block is determined as an average value of the all samples belonging to the plurality of sub-regions or the only some samples belonging to the plurality of sub-regions ([0132] and Fig. 9).
Consider claim 24, Li teaches a method of encoding an image with an encoding apparatus, comprising: deriving, with the encoding apparatus, reference samples for intra prediction of the current block ([0136] – [0145]); and obtaining, with the encoding apparatus, prediction samples of the current block by performing the intra prediction based on the reference samples ([0152] – [0155]), wherein the reference samples include one or more reference lines ([0152] – [0155], Fig. 13, [0139] – [0141]), wherein, in response to the reference samples including a plurality of reference lines, the plurality of reference lines includes a first reference line adjacent to a boundary of the current block and a second reference line adjacent to the first reference line (Fig. 13 and [0139] – [0141), and wherein, in response to an unavailable sample being included in the plurality of reference lines, the unavailable sample is set equal to a same value as a sample in a pre-defined direction ([0278] – [0282] and Fig. 27).
Consider claim 25, Li teaches a non-transitory computer-readable medium ([0058] and claim 65) for storing data associated with an image signal, comprising: a data stream stored in the non-transitory computer-readable medium ([0136] – [0145]), the data stream including a current block encoded by intra prediction based on reference samples ([0152] – [0155]), wherein the reference samples include one or more reference lines ([0152] – [0155], Fig. 13, and [0139] – [0141]), wherein, in response to the reference samples including a plurality of reference lines, the plurality of reference lines includes a first reference line adjacent to a boundary of the current block and a second reference line adjacent to the first reference line (Fig. 13 and [0139] – [0141]), and wherein, in response to an unavailable sample being included in the plurality of reference lines, the unavailable sample is set equal to a same value as a sample in a pre-defined direction ([0278] – [0282] and Fig. 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0141318 A1) in view of Lim et al. (US 2018/0324441 A1).
Consider claim 22, Li teaches all the limitations in claim 21 but does not explicitly teach whether to use the all samples belonging to the plurality of sub-regions or the only some samples belonging to the plurality of sub-regions is determined based on a shape of the current block.
Lim teaches whether to use the all samples belonging to the plurality of sub-regions or the only some samples belonging to the plurality of sub-regions is determined based on a shape of the current block ([0187] – [0188] and [0287] – [0288].  According to Merriam-Webster dictionary, the meaning of “some” is “being of an unspecified amount or number.  Thus, some could also be all.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether to use all samples or some samples belonging to the plurality of sub-regions based on a shape of the current block because such incorporation would allow expanding available reference samples, enabling efficient image encoding and decoding, and enhancing quality of a reconstructed image.  [0010].
Consider claim 23, Lim teaches in response to the current block being one of square or non-square, the prediction samples of the current block are obtained by using all samples belonging to the plurality of sub-regions, and wherein, in response to the current block being the other of square or non-square, the prediction samples of the current block are obtained by using the only some samples belonging to the plurality of sub-regions ([0187] – [0188] and [0287] – [0288]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether to use all samples or some samples belonging to the plurality of sub-regions based on a shape of the current block because such incorporation would allow expanding available reference samples, enabling efficient image encoding and decoding, and enhancing quality of a reconstructed image.  [0010].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/           Primary Examiner, Art Unit 2486